Citation Nr: 1312071	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  03-29 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), for the period prior to August 13, 2010.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Mother


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2002 rating decision of the Milwaukee, Wisconsin, VA Regional Office (RO).  

This case was previously before the Board in November 2007, February 2010, July 2010, and November 2012 when it was remanded for additional development.

The Veteran was afforded a personal hearing before a hearing officer at the RO in September 2006.  A transcript of the hearing has been associated with the claims file.  

The Veteran was scheduled for a Travel Board Hearing before the Board in September 2007, however he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2012).  Accordingly, this Veteran's request for a hearing is considered withdrawn.

The issue of entitlement to a TDIU for the period prior to June 22, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As of August 12, 2003, the Veteran's service-connected disabilities consisted of migraine headaches, evaluated as 10 percent disabling; chronic low back pain with lumbar degenerative joint disease due to shortening of the right leg, evaluated as 20 percent disabling; residuals of a right femur fracture including impairment of the right knee, evaluated as 20 percent disabling; left hip condition including degenerative changes associated with residuals of the right femur fracture including impairment of the right knee, evaluated as 10 percent disabling; radicular nerve root paresthesias over the right gluteal area associated with chronic low back pain with lumbar degenerative joint disease due to shortening of the right leg, evaluated as 10 percent disabling; cervical strain with degenerative joint disease associated with chronic low back pain with lumbar degenerative joint disease due to shortening of the right leg, evaluated as noncompensably disabling; and residuals of a zygomatic fracture, evaluated as noncompensably disabling.  The combined evaluation beginning August 12, 2003, was 60 percent disabling. 

2.  No later than December 4, 2003, the Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSION OF LAW

Beginning December 4, 2003, the criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal for the period beginning December 4, 2003.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  TDIU

The Veteran seeks entitlement to a TDIU prior to August 13, 2010.

Generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b). 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2012).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2012).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012). 

Effective August 12, 2003, the Veteran's service-connected disabilities consisted of migraine headaches, evaluated as 10 percent disabling; chronic low back pain with lumbar degenerative joint disease due to shortening of the right leg, evaluated as 20 percent disabling; residuals of a right femur fracture including impairment of the right knee, evaluated as 20 percent disabling; left hip condition including degenerative changes associated with residuals of the right femur fracture including impairment of the right knee, evaluated as 10 percent disabling; radicular nerve root paresthesias over the right gluteal area associated with chronic low back pain with lumbar degenerative joint disease due to shortening of the right leg, evaluated as 10 percent disabling; cervical strain with degenerative joint disease associated with chronic low back pain with lumbar degenerative joint disease due to shortening of the right leg, evaluated as noncompensably disabling; and residuals of a zygomatic fracture, evaluated as noncompensably disabling.  The combined evaluation beginning August 12, 2003, was 60 percent disabling.

The Board notes that as the Veteran's service connected migraine headaches, low back disability, right femur disability, left hip disability, radicular nerve root disability, cervical strain disability, and residuals of zygomatic fracture are all a result of a common etiology.  As such, the Board finds that that the Veteran meets the schedular criteria for a TDIU beginning August 12, 2003.  See 38 C.F.R. § 4.16, 4.25.

The Board notes that the Veteran's migraine headache disability was initially characterized as residuals of head trauma and then subsequently changed to headaches, residual of head injury, in a rating decision dated in May 2010, and then migraine headaches, residual of head injury, in a rating decision dated in July 2012.

A treatment note dated in December 2003 indicates that the Veteran was unemployed but held a job as recently as one year prior for 18 years full-time at the post office.  He also worked for a short time at Walmart and lost that job secondary to alcohol use.  

In a treatment note dated in January 2004 the Veteran was noted to be able to return to prehospital level of activity under employability.

At an examination in January 2004 the Veteran was noted to be working until approximately two years prior at the post office.  It was primarily a sedentary job, but intermittently throughout the day he would have to get up and lift buckets of mail weighing thirty pound, which would put stress on his low back and increase his right knee pain.  He retired early because of his conditions.  He stated that even if he did not have the right knee condition, the low back condition would keep him from continuing to work there, due to the lifting.  He reported that there were times when the pain level was 10 out of 10.  He would have to go home early or they would give him a different job to do such as sorting mail while sitting.  He reported that he could not do any outside activities due to his knee and low back disabilities.  

In January 2004 the Veteran was noted to be entering a Compensated Work Therapy program.

In January 2004 the Veteran reported that he resigned his employment at the post office in November 2001.

In Vocational Rehabilitation notes dated in March 2004, April 2004, and May 2004 the Veteran was noted to need little instruction to follow through on assignments, gave adequate attention to assigned tasks, and adjusted well to new assignments.  His work output was noted to be at or near competitive levels.  His work was of consistently high quality and he generally stuck to job tasks despite obstacles or setbacks.  He displayed stable work behaviors with little day to day variation and once familiar with assigned area requirements he adjusted with little delay.  He usually looked for things to do, cooperated with supervisors, and achieved quick and easy acceptance with the group.

The Veteran was released from the work therapy program in May 2004 after a relapse with alcohol but was noted to have been accepted back to begin treatment in June 2004.

In May 2004 the Veteran underwent a psychiatric assessment.  The Veteran was noted to be working in a Compensated Work Therapy Program through the Veterans' Assistance Program.  He stated that he enjoyed the work (in a wood shop) although it is not a permanent job.  After evaluation the evaluator stated that the Veteran would not have difficulty understanding and carrying out very simple instructions that might be given to him, provided he was able to write them down.  His ability to respond appropriately with coworkers and supervisors would likely be appropriate.  His ability to maintain his attention and work pace does not seem to be a problem with his current employer.  However, the evaluator indicated that the Veteran would need assistance managing any funds that he might be awarded.

In a treatment note dated in September 2004 the Veteran was noted to be in the Compensated Work Therapy Program.

In a Vocational Rehabilitation Therapy note dated in October 2004 the Veteran was noted to be assigned to the program in January 2004.  His attire was appropriate to his work situation throughout his assignment.  No severe problems were evident with regard to personal grooming or hygiene.  The Veteran was found capable of working with and accepting the demands of a working situation; he appeared to be mature and responsible.  He was able to work within the limits of his capabilities with success and had no difficulty adjusting to the various requirements of his job.  His social judgment was appropriate and related to the immediate situation.  At no time during his evaluation did the Veteran exhibit hostile behavior.  The Veteran was found to be accepting of the job situations in which he had been placed, which was complementary to his overall work performance.  The impression he left with the evaluator was that he was partially self-reliant and independent.  The Veteran proved to be compliant with those with whom he interacted.  With regard to job testing, he willingly performed any task he was assigned.  He accepted the orders or directions given to him in a non argumentative and non resentful way.  The Veteran's level of performance was rated as average.  His retention allowed him to continue a job without the need for repetition of instructions or demands.  The Veteran was persistent throughout his evaluation, attending to job requirements at all times.  He was capable of maintaining an average level of consistency with regard to his Compensated Work Therapy job.  He had an adequate span of attention in those work areas tested.  Moderate to light supervision was enough to ensure the completion of his assignment.  Pressured situations did affect his ability to perform.  The method in which he handled stress was acceptable and constructive.  The Veteran was capable to following and comprehending oral as well as written instructions with little difficulty.  Repeated instructions were not necessary so that the job could be completed successfully.  The Veteran maintained a good attendance record throughout his evaluation and when absence he called in notifying the place of work and program manager.  It was noted that without a doubt this aspect of his work behavior would contribute favorably to any vocational placement which may be made.  The Veteran exhibited a consistently acceptable reaction to supervisory personnel, both male and female.  He was able to establish rapport with only a little difficulty.  His peer group affiliation was not limited with regard to age or sex.  He interacted equally well with males and females, as well as with people older and younger than himself.  He appeared to lack the initiative to be classified as a leader.  He was assigned to his transitional work assignment at the VA wood clinic and Building 2 project.  While on pass the Veteran was noted to relapse and was discharged from the Compensated Work Therapy and Transitional Residency program but indicated that he wanted to continue.  The Veteran indicated that he would return home to work on his unfinished home and he was discharged from Compensated Work Therapy in September 2004.

In November 2004 a psychiatric questionnaire was completed regarding the Veteran.  The psychiatrist indicated that he had first examined the Veteran on December 4, 2003.  The psychiatrist indicated that the Veteran's current diagnoses were cognitive disorder, obsessive-compulsive disorder, anxiety disorder, alcohol dependence, nicotine dependence, and cannabis abuse.  The psychiatrist noted that he Veteran had marked problems with short and long term memory ever since sustaining a major head injury in a motor vehicle accident in 1980.  Concentration was also noted to have been affected to a lesser degree.  His thought processes were characterized by slowing, latent responses to questions, periodic difficulty with word finding, and short-term memory problems.  Comprehension seemed to be impaired as well.  After further discussion of the Veteran's symptoms, the psychiatrist rendered the opinion that the Veteran had multiple cognitive deficits resultant from a severe head injury sustained 23 years prior, which essentially make it impossible for him to be able to work in gainful employment without a great deal of vocational support at a place of employment.

In a Social Security Administration case development sheet it was noted that the Veteran was "capable of light work with postural limitations" in December 2004.

In a treatment note dated in February 2005 the Veteran reported that he stopped working with the post office in 2001 after 18 years because he and his family decided to move to a better neighborhood and he was not able to transfer to a different post office.  He stated that he was able to hold employment because his job duties were quite routine.  

At an examination in May 2005 the Veteran was noted to last be employed with the post office in 2002.

At an examination in June 2009 the Veteran reported that he was working temporary positions at a greenhouse, organic farm, and orchard.  He worked 30 hours per week and did this for approximately three months at a time.  He occasionally lifts over 20 pounds, describing that he is careful and bends with this knees as he is able to prevent stress on his back.  He reported that he was a full time student and attended classes 12 to 15 hours per week and was careful lifting his book pack which he estimated weighed 12 pounds.  He was able to ride a bicycle for approximately three miles and reported this helped him with his low back pain although he had numbness at times following this activity.  He had increased back discomfort with sitting or standing 15 to 20 minutes.  

In July 2009 a VA examiner rendered the opinion that it is likely probable that the alcohol dependence is secondary to residuals of head injury which reduced his efficiency of work performance and caused poor self-image.  

In September 2009 the Veteran reported that he worked a temporary job on an organic farm for 10 weeks ending in August 2009.  He also indicated that he was working on an associate's degree as a substance abuse counselor and hoped to complete the degree in a year.  

At an examination in March 2010 the Veteran reported that he was a student and that he used to work on a farm but could not walk up a hill due to pain.

At an examination in April 2010 the Veteran reported that his anxiety level was variable, that his depression had improved; however, he indicated that his irritability, restlessness, and memory problems are relatively stable and have made it difficult for him to perform routine daily activities and maintain employment at times.  The Veteran reported a mild complaint of recent memory loss and impairment in attention, concentration, or executive functions, but without objective evidence of problems in attention, concentration, or executive functioning on testing.  He was noted to exhibit objective evidence on testing of mild impairment of recent memory resulting in mild functional impairment, requiring significantly more effort to complete his schoolwork in an acceptable manner.  Relevantly the Veteran was noted to experience irritability and impaired awareness of his social interactions which appear to indicate slight impairment in his workplace interaction and social interactions.

In June 2010 the Veteran was noted to be a full time student studying alcohol and other drug abuse (AODA) counseling.  He was noted to be doing an internship at that time as well and to plan to return to school in the fall.

The Board finds that entitlement to a TDIU is warranted for the period beginning December 4, 2003.  Effective August 12, 2003, the Veteran meets the schedular criteria for assignment of a TDIU as the service connected disabilities at that time that were the result of a common etiology or accident had a combined evaluation of 60 percent disabling.  Although the Veteran was not awarded service connection for traumatic brain injury until October 23, 2008, as discussed above, the Veteran has been in receipt of service connected benefits for residuals of a head injury, subsequently recharacterized as migraine headaches, residuals of a head injury, since at least August 12, 2003.  In November 2004 a psychologist stated that he had first examined the Veteran on December 4, 2003, and rendered the opinion that the Veteran's cognitive disabilities essentially make it impossible for him to be able to work in gainful employment without a great deal of vocational support at a place of employment.  Although the Veteran was involved in a Compensated Work Therapy program and was employed for a short period of time in 2009, the Board finds that these periods of employment do not represent more than marginal employment and, therefore, not substantially gainful employment.  In addition, although a Social Security Administration statement indicated that the Veteran was capable of light work with postural limitations, the evidence is at least in equipoise that the Veteran was unemployable due to his service connected residuals of a head injury since December 4, 2003.

As such, entitlement to a TDIU beginning December 4, 2003, is granted.


ORDER

TDIU is granted, for the period beginning December 4, 2003, subject to the laws governing the payment of monetary benefits.


REMAND

The Veteran seeks entitlement to a TDIU for the period prior to December 4, 2003.

In April 2002 the Veteran was noted to be working.  The Veteran's spouse indicated that he could not do his job due to severe low back pain and requested a letter for him to be placed on light duty.  

At an examination in July 2002 the Veteran reported that he was working and that he had not missed any time from work due to his back pain.  

In a treatment note dated in December 2003 the Veteran was noted to be unemployed and that he held a job as recently as one year prior for 18 years full-time at the post office and that he worked for a short time thereafter at Walmart but that he lost his job secondary to alcohol use.

The Board notes that at an examination in January 2004 the Veteran reported that he left employment at the post office two years prior due to right knee pain and his low back disability which impaired lifting.

The Board notes that the Veteran has stated that he left employment with the post office in November 2001 and information in the claims file indicates that the Veteran last worked for the post office in 2002.  As such, it is unclear from the record when the Veteran last worked for the post office.  In addition, the Veteran has reported that subsequent to his employment with the post office he was employed by Walmart for a short period of time and that he lost that job.  However, it is unclear from the record when the Veteran was employed by Walmart and thus it is unclear whether the Veteran had any substantially gainful employment between August 2003 and December 2003.  Therefore, on remand the Veteran should be requested to identify when he left employment by the post office and Walmart.

In November 2012 the Board ordered that in light of the indication that the Veteran was unemployable prior to August 13, 2010, that if the Veteran did not meet the schedular criteria for the assignment of a TDIU at any point prior to August 13, 2010, that the claim should be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis. 

The Board notes that the claim was not referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services and was denied based upon a finding that the evidence did not reveal that the Veteran was unemployable.  As the Board above grants entitlement to a TDIU for the period beginning December 4, 2003, and as the Veteran does not currently meet the schedular criteria for a TDIU for the period prior to August 12, 2003, the Board finds it necessary to remand the claim for the issue for consideration of a TDIU based upon extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to ascertain when the Veteran ceased employment with the post office and when the Veteran was employed by Walmart.

2.  Thereafter, refer the Veteran's claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


